Case 4:18-cv-00177-TWP-DML Document 87 Filed 12/23/20 Page 1 of 2 PageID #: 501




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 ROBERT G. ELLIS, II,                )
                                     )
      Plaintiff,                     )
                                     )
              v.                     ) Case No. 4:18-cv-00177-TWP-DML
                                     )
 LOUISVILLE METRO GOVERNMENT,        )
 STEVE CONRAD, DOUGLAS G. CARGER,    )
 MARK A. FRENCH, MICHAEL ESLINGER,   )
 CHRISTOPHER KEETON, PAUL BAILEY,    )
 ZACHARY SMITH, JUSTIN GELTMAKER,    )
 RYNE MCMAHEL, CLINTON BRAKE,        )
 DERRICK LEACHMAN, CHARLES DRUIN,    )
 MICHAEL BURNS, HUNTER POWELL,       )
 CARMINE ZOELLER, JOSEPH HOWELL,     )
 SAMANTHA HURST, MARK GRANHOLM,      )
 DARREN UTSEY, CLARENCE BEAUFORD,    )
 RONDALL CARPENTER, DAVID CRASK,     )
 DANIEL WEEDMAN, BRIAN EVANOFF,      )
 RACHEL HARROD, DOCKEY OUSLEY,       )
 JAME SIMON, ERIC ERNEST,            )
 CHARLES HELLER, CHRISTOPHER PRIEL,  )
 CHARLES WEBB, MONT TAYLOR,          )
 DALE MASSEY, ANTHONY GARCIA,        )
 ERNEST CANSLER, MICHAEL BILLER,     )
 CHRISTOPHER ELLIS, ALEXANDER        )
 MARSON, BRANDON HOGAN, and MICHAEL, )
 CHEESEMAN,                          )
                                     )
      Defendants.                    )

                                    FINAL JUDGMENT

       The Court now enters FINAL JUDGMENT in the above-entitled matter.

       Plaintiff Robert G. Ellis, II has failed to prosecute the claims, this action is DISMISSED

 with prejudice.

       SO ORDERED.
         12/23/2020
 Date: ______________
Case 4:18-cv-00177-TWP-DML Document 87 Filed 12/23/20 Page 2 of 2 PageID #: 502




 Roger A.G. Sharpe, Clerk


 By: ___________________________
      Deputy Clerk, U.S. District Court


       .

       SO ORDERED.

 Date: ______________

 DISTRIBUTION:

 Gregory A. Belzley
 BELZLEY, BATHURST & BENTLEY
 gbelzley3b@gmail.com

 William Perry McCall, III
 MOSLEY BERTRAND JACOBS & MCCALL
 wmpm3@msn.com

 Brandan R. Daugherty
 OFFICE OF MIKE O'CONNELL, JEFFERSON COUNTY ATTORNEY
 brendan.daugherty@louisvilleky.gov

 Nicholas R. Hart
 PHILLIPS PARKER ORBERSON & ARNETT, PLC
 nhart@ppoalaw.com

 Archer Riddick Randall Rose
 INDIANA ATTORNEY GENERAL'S OFFICE
 archer.rose@atg.in.gov




                                          2
